Citation Nr: 0217005	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-05 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a permanent and total disability rating 
for nonservice connected disability pension purposes. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to 
September 1988 and from December 1990 to September 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at San Juan, 
Puerto Rico.  

The statement of the case included issues of service 
connection for hypertension, a knee disability, memory loss, 
a low back disability, and vitreous floaters.  These were 
issues decided in a June 1999 rating decision.  The veteran 
was advised of that decision in an August 16, 1999, letter.  
The veteran submitted a timely notice of disagreement and a 
statement of the case was sent to him on March 14, 2001.  
The veteran then had one year following initial notification 
of the decision or 60 days following issuance of the 
statement of the case in which to submit the substantive 
appeal.  The substantive appeal (VA Form 9) was received on 
June 13, 2002.  In it, the veteran indicated he wanted to 
appeal all issues listed in the statement of the case.  
However, since the substantive appeal was received more than 
one year following initial notification of the decision and 
more than 60 days following issuance of the statement of the 
case, the substantive appeal was not timely with regard to 
the issues of service connection for hypertension, a knee 
disability, memory loss, a low back disability, and vitreous 
floaters.  Accordingly, a substantive appeal of these issues 
was not perfected and the Board is without authority to 
consider them.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b) (2000).


REMAND

In the veteran's substantive appeal (VA Form 9) that was 
received in June 2001, he indicated that he wanted a hearing 
before a member of the Board at the local VA office.  
Included with the substantive appeal was a form entitled  
"Appeal Hearing Options" where the veteran also indicated he 
wanted a hearing before the Decision Review Officer at the 
RO.  The RO scheduled numerous hearings before the Decision 
Review Officer, however, the veteran either postponed them 
or failed to report.  The record does not reflect that the 
veteran was scheduled for a hearing before a member of the 
Board as he had requested.  The veteran is entitled to have 
such a hearing scheduled even though he requested a hearing 
before the Decision Review Officer which he postponed or 
failed to report for on numerous occasions.  Accordingly, 
prior to appellate consideration of this appeal, the case 
will be returned to the RO to schedule a hearing before a 
member of the Board.   

Accordingly, this case is REMANDED for the following:

Appropriate action should be undertaken 
by the RO, in accordance with the 
veteran's request to schedule the 
veteran for a personal hearing before a 
member of the Board at the RO.  All 
correspondences pertaining to this 
matter should be associated with the 
claims folder.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to schedule a hearing and to 
ensure compliance with due process considerations.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

